Citation Nr: 0805683	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  03-30 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
aching in the hips, knees, and ankles, to include as due to a 
chronic qualifying disability.  

2.  Entitlement to service connection for depression, to 
include as due to a chronic qualifying disability. 

3.  Entitlement to service connection for heart problems, to 
include as due to a chronic qualifying disability. 

4.  Entitlement to service connection for headaches, to 
include as due to a chronic qualifying disability.  

5.  Entitlement to service connection for sweating in sleep, 
to include as due to a chronic qualifying disability. 

6.  Entitlement to service connection for numbness and 
weakness in the hands, to include as due to a chronic 
qualifying disability.  

7.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity. 

8.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the left lower 
extremity.  

9.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).  

10.  Entitlement to a higher rating for service-connected 
herniated nucleus pulposus at L5-S1, in excess of 20 percent 
for the period prior to September 26, 2002, and in excess of 
40 percent for the period from September 26, 2002.  

11.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran served on active duty from May 1987 to February 
1995.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for aching in the hips, knees and ankles, 
depression, heart problems, headaches, sweating in sleep, 
numbness and weakness in the hands, all as due to a chronic 
qualifying disability (which encompasses undiagnosed 
illness), higher initial rating in excess of 10 percent for 
service-connected peripheral neuropathy of the right and left 
lower extremities, respectively, a higher initial rating in 
excess of 40 percent for service-connected low back disorder, 
and entitlement to a TDIU are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

For the entire period of initial disability rating claim from 
March 31, 2005, the veteran's PTSD symptomatology more nearly 
approximates total occupational and social impairment. 

CONCLUSION OF LAW

The schedular criteria for a 100 percent disability rating 
for PTSD are met for the entire initial rating period from 
March 31, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.126(a), 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

There is no prejudice to the veteran in deciding the claim 
for a higher initial disability rating for PTSD at this time.  
VA has satisfied its duty to notify and assist to the extent 
necessary to allow for a full grant of the claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Initial Rating for PTSD

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the  
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt  
regarding the extent of the disability in the veteran's  
favor.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v.  
Derwinski, 1 Vet. App. 282 (1991).  In cases where the 
original rating assigned is appealed, consideration must be 
given to whether the veteran deserves a higher rating at any 
point during the pendency of the claim.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

In this case, in a May 2006 rating decision, the veteran was 
awarded service connection for PTSD, and a 30 percent initial 
rating was assigned from March 31, 2005.  The veteran 
disagreed with the 30 percent initial rating assigned.  In a 
May 2007 rating decision during the appeal, the RO granted a 
higher initial disability rating to 50 percent, effective for 
the entire period of initial rating claim from March 31, 
2005.   

The veteran's service-connected PTSD was rated under 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2007).  Anxiety 
disorders, which include PTSD, are rated under the criteria 
set forth in Diagnostic Code 9440.  Under this criteria, a 50 
percent rating is warranted when there is ooccupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is warranted when there is occupational  
and social impairment, with deficiencies in most areas, such  
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation;  obsess 
ional rituals which interfere with routine activities;  
speech intermittently illogical, obscure, or irrelevant;  
near-continuous panic or depression affecting the ability to  
function independently, appropriately and effectively;  
impaired impulse control (such as unprovoked irritability  
with periods of violence); spatial disorientation; neglect of  
personal appearance and hygiene; difficulty in adapting to  
stressful circumstances (including work or a worklike  
setting); inability to establish and maintain effective  
relationships.  

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.   
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.  It should also be noted that use of 
terminology such as "moderate" by VA examiners or other 
physicians, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 30 (21 to 30) is defined as "behavior ... 
considerably influenced by delusions or hallucinations OR 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day, no job, home, or friends."  A 
GAF of 40 (31 to 40) is defined as "some impairment in 
reality testing or communication (e.g., speech illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing school)."  A GAF 
of 50 (41 to 50) is defined as "serious symptoms (e.g., 
suicidal ideations, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  A GAF of 61 to 70 is 
defined as some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.

VA outpatient records have been reviewed beginning in 2004 
until 2006, and a VA examination report of April 2006 has 
also been considered.  VA outpatient treatment pertinent to 
this appeal period show treatment for complaints of 
depression and GAF scores varying between 40 (September 2006) 
to 55 (March 2007).  

A VA PTSD examination in April 2006 shows that the veteran 
complained of intrusive thoughts and flashbacks.  It was 
noted that he avoids crowds, and has nightmares almost 
nightly.  He acknowledged having occasional suicidal thoughts 
but reported that this is against his religious beliefs.  The 
veteran reported that he has been married to his third wife 
since 2000 and that he has two small children.  On 
examination, it was noted that he had a depressed mood and 
restricted affect.  His thoughts were goal directed and 
coherent with no evidence of psychosis.  The veteran denied 
homicidal ideations and he was alert and oriented with intact 
memory functions.  His insight and judgment were fair.  He 
reported having some panic attacks in some situations.  The 
veteran reported that he isolates himself if he finds himself 
becoming irritable.  The examiner noted that there was no 
obsessive or ritualistic behavior described.  The examiner 
diagnosed PTSD, chronic, severe, and assigned a GAF of 40.  
The examiner noted that the veteran's symptoms were extremely 
severe, rendering him totally disabled. 

The veteran was examined by a private examiner in June 2006 
to evaluate him for disability for the U.S. Social Security 
Administration (SSA).  The veteran related that he becomes 
angry often and wants to hurt whomever angered him.  He 
reported having nightmares and panic attacks.  He noted 
having two panic attacks the week prior.   On examination, it 
was noted that his grooming and hygiene were marginal and 
that his T-shirt appeared old and dirty.  He was oriented to 
person, place, time, and situation, and his memory was 
reported to appear intact for immediate, recent and remote 
events.  His affect was blunt and his mood was described as 
dysthymic to irritable to agitated.  The examiner noted that 
the veteran was severely clinically depressed, irritable, 
anxious and agitated, and that he has difficulty controlling 
his emotions and verbalizations.  Impulse control and 
judgment were poor.  There was no evidence of hallucinations 
or delusions and no evidence of ideas of reference, bizarre 
thoughts, or phobic-type reactions.  His stress tolerance was 
described as low and social skills poor.  There was evidence 
of passive suicidal ideation, but no evidence of homicidal 
ideation, plan or intent.  The examiner stated that there was 
evidence of recurrent intrusive unwanted thoughts and 
ruminations.  He was noted to have obsessive thinking but no 
sign of compulsive behavior.  The examiner reported that the 
veteran is severely depressed and anxious who experiences 
panic attacks.  It was stated that he has a great deal of 
irritability, anger, and agitation, and that he is likely to 
have difficulty communicating adequately with both co-workers 
and supervisors in a work situation.  It was also stated that 
the veteran required assistance and structure in his 
activities of daily living and that his behavior is neither 
acceptable, effective, nor consistent.  The examiner 
diagnosed major depressive disorder, panic disorder, PTSD, 
and borderline personality disorder.  The GAF was 30.   

In balancing the evidence, all of the instances of 
exacerbation of symptoms and of decompensation must be 
weighed with the numerous intermingled treatment reports of 
varying findings, found throughout the clinical record.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Whether the veteran's symptomatology more nearly approximates 
the criteria for a 100 percent rating is such a material 
issue in this initial rating claim.  38 C.F.R. § 4.7.  

The evidence reasonably supports a finding that the veteran's 
PTSD manifestations more nearly approximate symptoms 
resulting in total occupational and social impairment.  38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  The above noted 
VA examiner in April 2006 reported the veteran's symptoms 
were severe, with a GAF of 40.  The private examiner of June 
2006 noted the veteran had marginal grooming, had poor 
impulse control and anger which is representative of a danger 
of hurting others or himself, and an inability to communicate 
with others with unacceptable behavior, and the GAF was 30.  
This evidence reasonably supports a finding that the veteran 
is entitled to a schedular 100 percent rating for PTSD.   

The veteran has received diagnoses for psychiatric disorders 
not service connected.  The Board resolves any conflict 
concerning his proper diagnosis and the effects of a possible 
underlying other disorders in favor of the veteran.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  
Accordingly, the Board finds that the veteran is entitled to 
a 100 percent schedular rating for his PTSD since the 
inception of the initial rating appeal.


ORDER

A rating of 100 percent for service-connected PTSD is granted 
for the entire period of initial rating appeal from March 31, 
2005, subject to statutory and regulatory provisions 
governing the payment of monetary benefits. 


REMAND

The veteran underwent a VA spine examination in November 
2003.  He had a VA nerves examination in February 2006.  The 
veteran's representative has argued in his December 2007 
statement that the February 2006 examiner reported that the 
claims file was not available for review and that therefore 
the examination is inadequate.  The fact that the veteran's 
examination was conducted without access to his claims file 
renders the subject examination inadequate for rating 
purposes on the issues of service connection.  38 C.F.R. § 
4.1 mandates that, in the examination and evaluation of a 
disability, each disability be viewed in relation to its 
history.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The veteran's representative further contends that 
the November 2003 examination does not reflect the current 
manifestations of the veteran's disorders.  A description of 
the veteran's current manifestations is necessary for proper 
and fair adjudication of the veteran's claim for an increased 
disability rating.  See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991) (the duty to assist includes the conduct of a 
thorough and contemporaneous medical examination).  Thus a 
remand is necessary for a current VA orthopedic and 
neurological examination.  

On VA examination in April 2006, the veteran stated that he 
had tried vocational rehabilitation.  His VA Vocational 
Rehabilitation folder has not been associated with the claims 
file, and should be obtained.  

The record reflects that, when the veteran underwent a VA 
psychiatric examination in September 2002, the examiner noted 
that he had reviewed the veteran's computerized medical 
records from the VAMC in Memphis and that the veteran had 
undergone treatment in February 1999 and in January 2001.  
Records of this VA treatment have not been associated with 
the claims file.  Additionally in a November 2003 statement, 
the veteran reported that he was in the process of undergoing 
a VA Gulf War Registry Examination at the VA hospital in 
Memphis.  Records of this examination have not been 
associated with the claims file.  Records generated by VA are 
constructively included within the record.  If records of VA 
treatment are material to the issue on appeal and are not 
included within the claims folder, a remand is necessary to 
acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992); see also 38 C.F.R. § 3.159. (2006).  The VA 
records identified by the veteran, and not already of record, 
must be obtained.

Further, the U.S. Court of Appeals for Veterans Claims 
(Court), in the case of Kent v. Nicholson, 20 Vet. App. 1 
(2006), held that, in the context of a claim to reopen a 
previously denied claim for service connection, the Veterans 
Claims Assistance Act (VCAA) requires VA to look at the bases 
for the denial in the prior decision and to respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance), overruled, in part, on other grounds by 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Anglin v. 
West, 203 F.3d 1343, 1347 (Fed. Cir. 2000) (stating that 
Hodge left intact the requirement that the evidence must be 
relevant to and probative of an issue that was a specified 
basis for the last final disallowance).

With respect to the veteran's claim to reopen, he has been 
advised of what generally qualifies as new and material 
evidence.  However, he has not been notified of the evidence 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denials.  (See, VA letters of September 2001, 
June 2003, August 2003, and October 2003).  This should be 
accomplished on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Inform the veteran of the specific 
information and evidence not of record 
(1) that is necessary to reopen his claim 
for service connection for aching in the 
hips, knees and ankles to include as due 
to chronic qualifying disability (which 
includes disability claimed as 
undiagnosed illnesses).  A copy of this 
notification must be placed in the claims 
folder.

2.  Obtain the veteran's VA treatment 
records, not already of record, since his 
release from service from the Memphis 
VAMC, including records of 
hospitalization.  Associate any records 
obtained with the claims file, as well as 
evidence of efforts to obtain such 
records.

3.  Secure and associate with the 
veteran's claims file his VA Vocational 
Rehabilitation file.   

4.  Schedule the veteran for VA 
orthopedic and neurological examinations 
to evaluate the current manifestations of 
the veteran's low back disorder and 
peripheral neuropathy of the right and 
left lower extremities.  The claims file 
and a copy of this remand should be made 
available to the examiner(s) for review 
and the examiner should indicate in the 
examination report that this has been 
accomplished.  All indicated tests and 
studies should be accomplished.  The 
examiner(s) should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected 
intervertebral disc syndrome of the 
lumbosacral spine. The examiner(s) should 
identify any orthopedic and neurological 
findings related to the service-connected 
low back disability and peripheral 
neuropathy of the right and left lower 
extremities, and fully describe the 
extent and severity of those symptoms.

The examiners should conduct range of 
motion testing of the lumbar spine.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare- 
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
lumbar spine is used repeatedly.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

With regard to the any neurological 
disabilities the specific nerve(s) 
affected should be specified, together 
with the degree of paralysis caused by 
service-connected disability.  The 
examiner should document the number of 
weeks, if any, during the past 12 months, 
that the veteran has had "incapacitating 
episodes," defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician."  The examiner should 
report on the veteran's employability.  A 
rationale for any opinion expressed 
should be provided.

5.  Then, readjudicate the claims on 
appeal with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If further development is 
required, it should be undertaken.  If 
the decision remains adverse to the 
veteran, furnish him and his 
representative with a supplemental 
statement of the case, and afford a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


